Citation Nr: 1604378	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  15-44 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2010, the Board reopened the Veteran's claim for entitlement to service connection for a left knee disorder and remanded the claims for additional development.  As noted in the March 2010 remand, the Veteran's low back disability claim was originally denied by the RO in a rating decision of February 2006.  However, as new and material evidence was received during the appeal period, the RO reopened the claim in the May 2007 rating decision but confirmed and continued the earlier denial on the merits.  See 38 C.F.R. § 3.156(b) (2007).  

In June 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of ntitlement to service connection for left knee disorder and low back disability will be addressed in this decision.  The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression, entitlement to service connection for PTSD and whether the Veteran's annual countable income was properly calculated for the period of September 1, 2001 to March 1, 2002 for purposes of determining his entitlement to nonservice-connected pension benefits will be addressed in a separate decision.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's June 1967 pre-induction examination demonstrates that the Veteran had surgery on his left knee prior to service. 

2.  The evidence is in equipoise as to whether the Veteran's left knee disorder was aggravated by military service.


CONCLUSION OF LAW

The Veteran's degenerative joint disease, status post left meniscectomy, was aggravated by active military service.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The claim for entitlement to service connection for a left knee disorder has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007).




II.  Service Connection

The Veteran asserts that his left knee disability was aggravated by service.  For the reasons that follow, the Board finds that service connection is warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran had surgery on his left knee prior to service.  A June 1967 pre-induction examination report indicates that the Veteran had surgery scars, bilaterally, on the knees.  The report noted that an orthopedic consultation found the Veteran was fit for duty.  The full orthopedic consultation report noted that the Veteran had a left medial meniscectomy in 1966 and had residual symptoms.  The report found the impression was stable knee, no profile, and full duty.  The physician noted the Veteran had a well healed left knee scar and ligaments were intact.  The Veteran reported he had occasional problems with turning the knee while running.

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111  (West 2014), 38 C.F.R. § 3.304(b)  (2015).  Only such conditions recorded in an examination report are considered as "noted" at service entrance.  38 C.F.R. 
 § 3.304(b) (2015).  A pre-existing disease would be considered to have been aggravated during active service where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.306  (2015). 

If the disorder was clinically noted on examination for entrance to service, the Veteran cannot bring a claim for service connection for this disorder on a direct-incurrence basis, but he may bring a claim for service-connected aggravation of his claimed disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306  (2015).  In this regard, a flare-up of symptoms, in the absence of an increase in the underlying disability, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97   (1991); see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (noting that evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b)  (2015); Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  If the disorder was noted at entrance, the burden is on the Veteran to show a chronic worsening of the pre-existing disorder.  See Jensen, 19 F.3d at 1417 (Fed. Cir. 1994).

As the Veteran's left knee disorder was noted on his examination report at the time of his entrance to service, the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304  (2015).  

The Veteran did not have any complaints regarding his left knee in service.  An August 1970 separation examination report noted that the left knee had full range of motion, no instability (existed prior to service).  The report noted the Veteran had cartilage removed from left knee, prior to service, no complaints, no symptoms.

The Veteran's left knee was evaluated at a VA examination in May 2007.  The VA examiner noted the Veteran had degenerative joint disease of the left knee, status post left meniscectomy.  The VA examiner opined that the Veteran's degenerative joint disease of the left knee status post left knee miscectomy was less likely as not aggravated while on active duty.  He noted that review of the claims file showed that the Veteran's left knee condition pre-existed prior to his entry to service.  There was no objective evidence noted that there was worsening, complaints or treatment of the preexisting condition while he was in service.  The Veteran completed basic and infantry training without any complaint of a left knee problem.  There was no objective evidence that the left  knee condition was permanently worsened as a result of service.  His separation report did not demonstrate aggravation due to military service.  It is presumed that the baseline level of disability prior to service was not permanent since it was corrected by surgical intervention in 1964 and the Veteran was able to perform basic training when in the service.  He was declared fit for duty in June 1967.  As the VA examiner provided a full rationale for the opinion based on the evidence of record, the Board finds the opinion to be probative.  

VA treatment and private treatment records indicate the Veteran was treated for symptoms of left knee degenerative joint disease and complained of left knee pain.  The Veteran has asserted that he has had left knee pain since service.  See May 2007 VA examination report.

In a June 2006 opinion, T.C., D.O., a private physician, opined that the Veteran had degenerative changes of the left knee that were preexisting but probably aggravated by military service and training.  In a 2006 letter, Dr. G. stated that the Veteran's problems with the left knee began prior to service in the military and his present problems are probably the result of further trauma to his knee while in service.  

A 2008 letter from Dr. M. indicated, in general, that the Veteran's bilateral knee arthrosis may have been exacerbated by military service.  Dr. M. noted that he had no medical records of objective evidence to quantitate injuries before, during, or after the military.

In an August 2015 letter, a private physician, E.J.S., M.D., noted that he had reviewed the Veteran's letter and request that he evaluate the history of his knees.  He stated that:

Having had bilateral knee medical meniscectomies, most likely open, back in 1964, left you predisposed to knee arthritis.  Back then the technology was not such that they could repair the meniscus and they usually just remove the unstable fragments.

Having service aggressively in the service with those knees having had meniscectomies, I feel that certainly could have exacerbated or accelerated  your arthritic changes and ultimately resulting in knee replacement.  Having the rigorous training for combat including advanced infantry training and combat engineering training, in my opinion, would accelerate the degeneration of both knees.  

I am very comfortable saying this was exacerbated and actually may have been the cause of you having to have the knee replaced earlier than perhaps later.

As Dr. E.J.S. considered the Veteran's relevant history and provided a full rationale for the opinion, the Board finds the opinion to be probative.

The Board finds the evidence is in equipoise as to whether the Veteran's left knee disorder was aggravated by service.  Although the May 2007 VA examiner found the Veteran's left knee disorder was not aggravated by service, several private physicians found the left knee disorder was aggravated by service.  In the August 2015 letter, in particular, Dr. E.J.S. provided a full rationale for his opinion, which was consistent with the evidence of record.  Accordingly, resolving reasonable doubt in favor of the Veteran, service connection for a left knee disorder by way of aggravation is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for degenerative joint disease of the left knee, status post meniscectomy, based on aggravation, is granted.


REMAND

In an April 2011 opinion, a VA examiner found that the Veteran's lower back condition was not related to events that occurred in military service.  The VA examiner provided a rationale for the opinion.  The VA examiner also stated that the Veteran's lower back condition was not secondary to his knee condition.  The examiner stated that degenerative joint disease of the knee is not an etiology for lumbar spondylosis.  As the VA examiner's opinion did not address whether the Veteran's back disability was aggravated by his left knee disorder, and the Board has granted service connection for a left knee disorder, it is inadequate.  Consequently, the claim must be remanded for a new VA opinion.

Additionally, at the Board hearing, the Veteran testified that he received private treatment at TKA Doctors Hospital in Sarasota, Florida.  As the records are relevant to the claim, an attempt should be made to obtain these records.

Finally, the VA treatment records in the file only date to November 2015.  As the Veteran's VA treatment records may be relevant to the claim, the Board requests the appellant's complete VA treatment records from November 2015 to present.  At the Board hearing, the Veteran also testified that he had received treatment from the VA in Portland and Togus, Maine, Dublin, Savannah and August Georgia, and Wheeling West Virginia, from 1987.  The Veteran's VA treatment records in the claims file date from 1997.  The RO should attempt to obtain all of the Veteran's outstanding VA treatment records are in the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the he complete a release to obtain any relevant private treatment records, including records from TKA Doctor's Hospital in Sarasota, Florida.  All attempts to obtain the records should be documented in the claims file.

2.  Obtain all of the appellant's VA treatment records from November 2015 to present.  Attempt to obtain all of the Veteran's VA treatment records from the VA in Portland and Togus, Maine, Dublin, Savannah and August Georgia, and Wheeling West Virginia, that are not in the claims file, including records from 1987 to 1997.  If no records are available, the claims folder must indicate this fact.

3.  Then, schedule the Veteran for a VA examination to address whether it is at least as likely as not (at least as 50 percent probability) that the Veteran has a low back disability that was caused or aggravated by his left knee disorder.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issue on appeal of entitlement to entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


